COOK, Judge,
concurring in the result:
I concur in the result.
Because there are some points with which I am at slight variance with Judge DeFord’s views I have written this separate opinion.
At the outset I will dispose of those matters I feel are points of law already settled by existing opinions.
Concerning the effect of the finality provisions of Article 76, UCMJ, I refer to United States v. Frischholz, 16 U.S.C.M.A. 150, *79336 C.M.R. 306 (1966) and Hendrix v. Warden, 23 U.S.C.M.A. 227, 49 C.M.R. 146 (1974), wherein the opinion is expressed that Article 76, UCMJ, doesn’t foreclose subsequent appeal. Also see Del Prado v. United States, 23 U.S.C.M.A. 132, 48 C.M.R. 748
(1974) .
As to whether this Court is a court within the contemplation of the All Writs Act, I cite to United States v. Draughon, 42 C.M.R. 447 (A.C.M.R.1970) and the decretal paragraph of Kelly v. United States, 23 U.S.C.M.A. 567, 50 C.M.R. 786, 1 M.J. 172 (1975) . Relying on those authorities the conclusion is clear that this Court does have the extraordinary writ powers, whether by virtue of the Court’s inclusion within the Act or otherwise.
Rather than rely on Brant v. United States, 19 U.S.C.M.A. 493, 42 C.M.R. 95 (1970), (followed in United States v. Brinkley, 19 U.S.C.M.A. 494, 42 C.M.R. 96 (1970)) to set the parameters of the scope of retro-activity, I prefer the language in Belichesky v. Bowman, 21 U.S.C.M.A. 146, 44 C.M.R. 200 (1972).1 Applying the three criteria enumerated therein to the facts in this case, I believe the decision in the case of United States v. Holland, 23 U.S.C.M.A. 442, 50 C.M.R. 461, 1 M.J. 58 (1975) should be applied retroactively.
The only two questions involved in this case that have not, in my opinion, been answered by the United States Court of Military Appeals are:
(1) Does counsel have standing to assert this claim on behalf of petitioner?
(2) Is the language in the pretrial agreement sufficiently similar to the language condemned in United States v. Holland, supra, to mandate relief?
Addressing the questions seriatum:
(1) An attorney-client relationship at the appellate level must be created in any military case in accordance with the authority contained in Article 70, UCMJ.2 The portion of that Article pertinent to this case is subparagraph (c)(1) which states:
“Appellate defense counsel shall represent the accused before the Court of Military Review or the Court of Military Appeals — . . . when he is requested to do so by the accused.”
In this record of trial there is a statement signed by the appellant on 8 March 1974 in which he states his “desire to be represented before the Court of Military Review by appellate defense counsel appointed by The Judge Advocate General of the Army.”
Also in the record there is a letter headed United States v. Montcalm dated 18 April 1974 signed by the Deputy Clerk of Court containing the following relevant language:
“Pursuant to the provisions of Articles . 70(c)(1), Uniform Code of Military Justice, in the above entitled case The Judge Advocate General has directed that the accused . . . shall be represented ... by the Chief of the Defense Appellate Division and such other appellate counsel as (he) may detail.”
*794On the original assignment of errors and brief on behalf of appellant, filed with this Court on 16 July 1974, we find the names of Captain Wendt, Captain Mueller, and LTC Adamkewicz. We invoke the presumption of regularity to aid us in concluding that the named individuals were in-turn detailed by the Chief of Defense Appellate Division to act as co-counsel on behalf of the appellant, in accordance with the authority contained in TJAG’s letter of 18 April 1974.
On 30 September 1975, the Petition for Extraordinary Relief in the Nature of a Petition for Writ of Error Coram Nobis, (which is the subject of this opinion), was filed in this Court. A signator on that petition was the same Captain Wendt who was the subject of the earlier detail.
As I can find no request by appellant, either expressed or implied, withdrawing his request of 8 March 1974 for the appointment of appellate defense counsel, pursuant to which Captain Wendt was subsequently detailed, I am unable to agree with any assertion that the attorney-client relationship once extant between Captain Wendt and appellant has somehow been dissolved. Since the relationship remains undisturbed, Captain Wendt has standing to continue to perform duties as appellate counsel, i. e., file this petition on appellant’s behalf with this Court.
(2) I agree with the conclusion on this point found in paragraph V of the principal opinion.
In conclusion, I am in essential agreement with the views expressed in Brooks v. United States, 2 M.J. 1257 (A.C.M.R. 25 Feb. 1976) and non-concur in those avowed in United States v. Foxworth, 2 M.J. 508 (A.C.M.R. 10 Feb. 1976).
ADDENDUM
Montcalm Holland
Date of Conviction: 8 March 1974 1 March 1974
Date of Action Approval: 1 April 1974 5 April 1974
Date of request for appellate counsel: 8 March 1974 1 March 1974
Judge Advocate General orders counsel for appellant: 18 April 1974 23 April 1974
Appellate pleadings filed: 16 July 1974 22 July 1974
Govt response: 15 August 1974 21 August 1974
CMR decision: 22 August 1974 9 September 1974
Appellant acknowledged receipt of CMR opinion: 4 September 1974 16 September 1974
Order of GCM authority directing execution of sentence: 11 September 1974 Petition and Order granting review 13 November 1974
COMA decision 27 June 1975

. Which adopts the standards established by the Supreme Court in Stovall v. Denno, 388 U.S. 293, 87 S.Ct. 1967, 18 L.Ed.2d 1199 (1967).


. “Art. 70. Appellate counsel
(a) The Judge Advocate General shall detail in his office one or more commissioned officers as appellate Government counsel, and one or more commissioned officers as appellate defense counsel, who are qualified under section 827(b)(1) of this title (article 27(b)(1)).
**(b) Appellate Government counsel shall represent the United States before the Court of Military Review or the Court of Military Appeals when directed to do so by the Judge Advocate General.
**(c) Appellate defense counsel shall represent the accused before the Court of Military Review or the Court of Military Appeals—
(1) when he is requested to do so by the accused;
(2) when the United States is represented by counsel; or
(3) when the Judge Advocate General has sent a case to the Court of Military Appeals. **(d) The accused has the right to be presented before the Court of Military Appeals or the Court of Military Review by civilian counsel if provided by him.
**(e) Military appellate counsel shall also perform such other functions in connection with the review of court-martial cases as the Judge Advocate General directs.”